DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. To benefit the applicant the arguments will be discussed below.
On pages 7-9 of the remarks, Applicant alleges that " ... Neither Hanson nor Calderara suggests a hollow profile for a WIM sensor that encloses two separate cavities in an integral profile that includes a tubular element enclosing one of the cavities and disposed between a force introduction element and an anchoring element, which encloses the second cavity...". The Examiner respectfully disagrees with Applicants position.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The previous rejection explained why a person having ordinary skill in the art would reasonably have expected that a force introduction element and an anchoring element encloses two cavities as disclosed by Hanson in view of Calderara. In this case, Hanson clearly states in multiple location in the disclosure (see Hanson [¶0280, lines 1-6], for example) that the primary purpose of the invention is a combination of an elastically-deformable portion (820), a roadway anchor (822), a core-anchor assembly (825), a force-receiving portion (828), a force-transfer portion (830), a retainer assembly (832), and a tubular assembly (818). The force-transfer portion (830) may be called a central zone of the tubular assembly (818). The tubular assembly (818) forms a channel (819).

    PNG
    media_image1.png
    562
    744
    media_image1.png
    Greyscale
Calderara disclosure (see Calderara [Col. 1, lines 61 to Col. 2, lines 12], for example) a flanged tube sensor 1 consisting of a tubular part 2, force introduction flange 3, force anchoring flange 4 and measuring arrangement 5. The flanged tube sensor 1 is distinguished by a substantially increased elasticity of the tubular part 2, thanks to the extension of the tube wall 2 into the range of the transition into the flange 3. 
Thus based on the teachings of Hanson in view of Calderara a WIM sensor that encloses two separate cavities and includes a tubular element enclosing one cavity and an anchoring element enclosing a second cavity would result in a relatively stronger shape for the WIM sensor (see Calderara annotated Fig. 3 above).
For those reason, there would have been a reasonable expectation of success. After have considered all of applicant’s arguments, the obviousness rejection of claim 1-2, 7-9 and 15 over Hanson in view of Calderara is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. [herein after Hanson] (US 2018/0156655) in view of Calderara et al. [herein after Calderara] (US 5,461,924).

    PNG
    media_image2.png
    478
    698
    media_image2.png
    Greyscale
Regarding claims 1, 7 and 15, Hanson discloses a hollow profile for a WIM sensor, the hollow profile defining a longitudinal direction, a height direction that is orthogonal to the longitudinal direction, and a width direction that is orthogonal to both the longitudinal direction and the height direction (see abstract), the hollow profile comprising: a force introduction element (828) and an anchoring element (see annotated Fig. 12A below) that is elongated along the longitudinal direction (Fig. 9A); wherein the anchoring element encloses a second cavity (819). 
Hanson further discloses wherein the second cavity (819) being configured to change the force acting onto the force sensor by less than 1 % (¶0281, lines 9-13) as compared to a WIM sensor comprising a plate-shaped anchoring element without a cavity.
Hanson fails to explicitly discloses the force introduction element being elongated along the longitudinal direction; a tubular element being elongated along the longitudinal direction and arranged between the force introduction element and the anchoring element and enclosing a first cavity, the tubular element being integrally connected to the force introduction element and to the anchoring element, and the anchoring element, the tubular element and the force introduction element are formed integrally with each other. 

    PNG
    media_image3.png
    564
    752
    media_image3.png
    Greyscale
Calderara discloses a force introduction element (3) being elongated along the longitudinal direction (see annotated Fig. 3 below); a tubular element (2) being elongated along the longitudinal direction and arranged between the force introduction element (3) and the anchoring element (4) and enclosing a first cavity (see annotated Fig. 3 below), the tubular element (2) being integrally connected to the force introduction element (2) and to the anchoring element (4), and the anchoring element (4), the tubular element (2) and the force introduction element (3) are formed integrally with each other (see adjacent annotated Fig. 3). 
Calderara further discloses a force sensor (5) being arranged in the tubular element (2) of the hollow profile (see annotated Fig. 3 above); wherein under an action of an external force onto the force introduction element a flow of forces through the force introduction element acts on the tubular element (Col. 1, line 61 to Col 2, line 3), wherein the tubular element (2) defines a tube wall that is configured to lie in a secondary force path of the flow of forces when the force sensor lies in a main force path of the flow of forces (see annotated Fig. 3 above); wherein the component of the force acting in the main force path acts on the force sensor (5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of a hollow profile for a WIM sensor, to modify Hanson, to include am elongated tubular element, force introduction element and anchoring element, as taught by Calderere, for the benefit of providing a device which can to improve arrangements of the present kind so that much more reliable measuring signals are obtained, making possible in particular more accurate automatic computer evaluation.
Regarding claim 2, Hanson further discloses, the force introduction element (828) and the anchoring element (822) are arranged diametrically opposite to each other around the tubular element (see annotated Fig. 12A above).
Regarding claim 8, Hanson further discloses the hollow profile is made of an electrically conductive material, a metal or a metal alloy that maintains the internal space of the second cavity at a uniform electrical potential that is the ground potential (¶0281, lines 7-8).
Regarding claim 9, Hanson further discloses the WIM sensor has a surface-normalized stiffness and a height direction that is perpendicular to the force introduction surface (858; see annotated Fig. 12A above).
Hanson fails to explicitly disclose at least 500 MPa/mm in
While the cited prior art does not explicitly disclose the claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.
One having ordinary skill in the art would benefit by doing so to have a more compact sensor. 

Allowable Subject Matter
Claims 3-6 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855